While the decision of the trial justice is in some respects loosely drawn, as we read it, the award of damages includes nothing for the maintenance of defendant's structures upon its own land, but confines the judgment to damages for the maintenance of the structure in the public street in front of the plaintiff's land. As thus construed, there is no legal objection to the decision, and the judgments of the courts below should, therefore, be affirmed, with costs.
PARKER, Ch. J., GRAY, BARTLETT, MARTIN, VANN, CULLEN and WERNER, JJ., concur.
Judgments affirmed. *Page 605